Dodge, J.
It is of course true that the courts of this state cannot acquire jurisdiction over persons not present in the state, except for the purpose of adjudicating with reference to property or status here located. This is an inherent limita-. tion upon the power and jurisdiction of the state under our form of government, and cannot be escaped by reason of local statutes declaring such power. Jarvis v. Barrett, 14 Wis. 591; Smith v. Grady, 68 Wis. 215, 31 N. W. 477; Witt v. Meyer, 69 Wis. 595; 35 N. W. 25; Renier v. Hurlbut, 81 Wis. 24, 50 N. W. 783; Moyer v. Koontz, 103 Wis. 22, 79 N. W. 50; Maxcy v. McCord, 120 Wis. 571, 98 N. W. 529, 98 N. W. 923; Fitch v. Huntington, 125 Wis. 204, 102 N. W. 1066; Pennoyer v. Neff, 95 U. S. 714; Goldey v. Morning News, 156 U. S. 518, 520, 15 Sup. Ct. 559. Hence, although our statute may in terms authorize a suit against a foreign corporation whenever the plaintiff resides in this state and the summons can be served upon some officer or agent of the corporation, those statutes must be ineffective to give jurisdiction unless the presence of such officer or agent within ■our borders amounts to presence of the corporation, for it is undoubtedly possible for an individual who, incidentally, is officer of a corporation to come into this state in his personal capacity without bringing the corporation with him. Goldey v. Morning Netas, supra; Conley v. Mathieson A. Works, 190 U. S. 406, 23 Sup. Ct. 728. It is however uniformly recognized that when a person, corporate or natural,, does place it*73self within onr territorial limits', jurisdiction over his or its person may be obtained to adjudicate personal liabilities to such extent as state statutes may authorize. So long as either maintains physical absence, this state has no right to- insist that they must submit questions of mere personal liability to ■our courts, but when they voluntarily come within the state such immunity no longer exists. Curtis v. Bradford, 33 Wis. 190; Fingartner v. Ill. S. Co. 94 Wis. 70, 74, 68 N. W. 664; Disconto Gesellschaft v. Umbreit, 127 Wis. 651, 106 N. W. 821. A corporation ordinarily acts and moves in the person of some individual, and when any individual, officer, or agent is, within the authority committed to him, performing an. act of the corporation, the latter must be deemed present physically in the person exercising its powers. 'While the affidavits in this case contradict each other, we see no reason to disagree with the conclusion of the trial court that the treasurer and manager of this corporation was in Fond du Lac negotiating adjustment of corporate liability on the very claim sued in this action. That such function is generally within the authority of such an officer can hardly be doubted, but that it was within ITenningsen’s authority is confirmed by other facts stated in the affidavits. Obviously had the negotiation proceeded to consummation the corporation would have acted. In other words, Ilenningsen at that time and for that definite purpose was the corporation, which, therefore, was present in this state. Hence there is no obstacle in the inherent limitations on the powers of the state, or in any prohibitions of the federal constitution, to the acquisition of jurisdiction by our courts by personal service of their process on the defendant present within our borders. The service in fact made was that authorized by our statute (subd. 13, sec. 2637, Stats. 1898.)., and was such as to satisfy all requirements of due process of law. Fey v. I. O. O. F. Mut. L. Ins. Soc. 120 Wis. 358, 98 N. W. 206; Phillips v. Portage T. Co. 137 Wis. 189, 118 N. W. 539.
By the Court — Order affirmed.